Braley, J.
Under R. L. c. 168, §§ 80, 81, the power conferred upon police, district and municipal courts to commit a debtor for contempt if he fails to comply with a valid order for the payment of the debt is analogous to that exercised by a court of equity, which may enforce its decrees by imprisonment of- the *387contemner in the common jail. B. L. c. 166, § 13. Hurley v. Commonwealth, 188 Mass. 443, 448. The only recital relating to the plaintiff’s cause of action in the bill of exceptions is, that upon his failure to comply with an order of the police court made under the statute, he was adjudged guilty of contempt and “ committed to prison for the term of fourteen days.” But, the word “prison” being sufficiently broad to include all institutions for the detention of persons sentenced to imprisonment or detained to await their trial, no excess of jurisdiction appears, and obviously the plaintiff has not been wronged. Sturtevant v. Commonwealth, 158 Mass. 598, 600. Upon resort, however, to the instructions under which the case was submitted to the jury, to which no exceptions were taken, it is manifest that evidence was introduced from which it could have been found that, as justice of a court of limited jurisdiction, the defendant exceeded his authority in issuing an order directing the commitment of the plaintiff to the house of correction at hard labor, instead of to the common jail, and that, having been committed and detained in execution of the sentence, the plaintiff would be entitled to recover damages for a false imprisonment. Piper v. Pearson, 2 Gray, 120. Clarke v. May, 2 Gray, 410. But, while fully recognizing and stating this feature of the case, the presiding judge further charged that, previous to the entry of an order committing the debtor for contempt, certain preliminary proceedings were necessary under B. L. c. 168, § 81, which had not been taken, and that consequently the order entered was irregular, and the place and conditions of imprisonment therefore became immaterial. An instruction then followed predicated upon evidence presumably before the trial court, although not appearing in the exceptions, that, because of the defendant’s failure to proceed in conformity with the statute, the police court was without jurisdiction to enforce the decree required by § 80, and the defendant could be held responsible in damages. To avoid liability upon either ground, the defendant relied upon a settlement made with one Wilson, who as clerk of the court issued the warrant of commitment. Whether this compromise is valid, and, if upheld, whether it is a bar to the present suit, are the questions to be decided.
It is contended first by the plaintiff that the attorneys whom *388he originally retained, and who acted for him during the negotiations, were not authorized to make the settlement. In this case where it is again, raised by the defendant, as in the cases of New York, New Haven, & Hartford Railroad v. Martin, 158 Mass. 313, and Anglo-American Land, Mortgage & Agency Co. v. Dyer, 181 Mass. 593, we do not find it necessary to determine the question there left open, whether under a general retainer an attorney is authorized without his client’s permission to compromise his client’s claim either before or after suit has been brought. See also Dalton v. West End Street Railway, 159 Mass. 221. It was undisputed not only that the money had been received and retained by the plaintiff’s attorney who then was in active management of the litigation, but Wilson was led to understand, and understood, that as finally left the adjustment at least released him from any further liability. If the ample statements concerning the knowledge of the plaintiff, and of previous authority from him to settle, found in the letters of his counsel, were inconsistent with ■ their oral evidence given at the trial, the true character of the transaction in all its essential details, as well as the credibility of the witnesses, remained an issue of fact solely for the jury to determine. O'Driscoll v. Lynn & Boston Railroad, 180 Mass. 187, 189. Paquette v. Prudential Ins. Co. 193 Mass. 215. They were not unwarranted in finding, as they must have done on this conflicting testimony, that after the plaintiff had been informed that it would be advisable by an amendment to join Wilson as a defendant in the present suit if -a settlement was not effected, the payment was made and received with his knowledge and acquiescence. In either view, the order of commitment of the plaintiff to prison having been illegal and hence void, whether, if Wilson had been joined in this action, he could have been held ultimately for misfeasance in the performance of a ministerial duty, is immaterial and need not be decided. See Agry v. Young, 11 Mass. 220; Stetson v. Kempton, 13 Mass. 272, 282; Libby v. Burnham, 15 Mass. 144; Thames Manuf. Co. v. Lathrop, 7 Conn. 550, 557. The plaintiff had only a single cause of action, for which he was entitled to but one satisfaction in damages, although the wrong suffered might have been a joint tort. New York Bank Note Co. v. Kidder Press Manuf. Co. 192 Mass. 391, 407, 408, and cases cited. *389In the application of this principle, if in good faith a claim is made against one of the alleged wrongdoers, who is thereafter discharged by a compromise, all are thereby released, even if the party with whom the settlement is made might not have been legally liable. While the plaintiff may not have intended to pursue them jointly, but to institute separate suits, by claiming, as the jury must have found under the clear instructions upon this point that he did, that both participated in the wrongful act of which he complained, his settlement with Wilson also operated as a release of the defendant. Brown v. Cambridge, 3 Allen, 474, 476. Leddy v. Barney, 139 Mass. 394. Stimpson v. Poole, 141 Mass. 502. Pickwick v. McCauliff, 193 Mass. 70.

Exceptions overruled.